UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6159


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

ROBERT T. ARRINGTON,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge; Bernard A. Friedman, Senior District Judge,
sitting by designation. (5:08-hc-02106-FL-JG)


Submitted:   August 21, 2012             Decided:   September 10, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, R. A. Renfer, Jr., G.
Norman Acker, III, Seth M. Wood, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert T. Arrington appeals the district court’s order

committing him as a sexually dangerous person under the Adam

Walsh    Child    Protection   and        Safety       Act    of    2006,       18   U.S.C.

§ 4248(a) (2006).     We have reviewed the record and affirm.

            Arrington’s appeal proceeds in two parts.                           First, he

levels    three    constitutional         challenges         with    respect         to   his

commitment, claiming (1) that § 4248 levies an unconstitutional

criminal punishment; (2) that § 4248 violates equal protection

principles by limiting its application only to prisoners; and

(3) that the length of the delay between certifying Arrington as

a sexually dangerous person and holding the civil commitment

hearing violated his right to due process.                         As Arrington fully

concedes,     however,      each     of        these     arguments         is    entirely

foreclosed by this court’s decision in United States v. Timms,

664 F.3d 436 (4th Cir. 2012).

            Arrington’s lone remaining argument on appeal contends

that the district court committed clear error in certifying him

as a sexually dangerous person.                 In this respect, the district

court’s factual findings are reviewed for clear error, while its

legal conclusions are reviewed de novo.                      United States v. Hall,

664 F.3d 456, 462 (4th Cir. 2012).                   Where the district court’s

factual   findings    are    based    on       its     evaluation     of    conflicting

expert testimony, we are “especially reluctant” to set aside its

                                           2
determinations.          Id. (quoting Hendricks v. Cent. Reserve Life

Ins. Co., 39 F.3d 507, 513 (4th Cir. 1994)).

              Given     Arrington’s         stipulations       that    he   previously

engaged in child molestation and suffers from a serious mental

disorder,      the    Government      was    required     to   prove   by   clear      and

convincing      evidence       only    that       Arrington    would    have    serious

difficulty in refraining from sexually violent conduct or child

molestation if released.              18 U.S.C. § 4247(a)(6) (2006); Hall,

664    F.3d    at     463.      The    “serious       difficulty”      prong    of     the

certification proceeding refers to the degree of an individual’s

“volitional impairment”; that is, his “ability to refrain from

acting upon his deviant sexual interests.”                       Hall, 664 F.3d at

463.

              Arrington asserts that the district court improperly

discounted both his low scores on the Static-99R as well as his

remaining in the community for more than three years without

perpetrating another hands-on sexual offense.                          But the first

strand   of    Arrington’s       argument         fails   to   appreciate      that    the

results of actuarial tests are not dispositive in determining a

particular individual’s likelihood of reoffending.                          While the

proof of serious difficulty in controlling behavior “must be

sufficient to distinguish the dangerous sexual offender . . .

from    the    dangerous       but    typical       recidivist    convicted      in    an

ordinary      criminal       case,”   it    is    nonetheless    the   case     that    an

                                              3
individual’s      “inability          to    control      behavior         will    not     be

demonstrable with mathematical precision.”                     Kansas v. Crane, 534

U.S. 407, 413 (2002).             As we have previously explained, the

determination of a particular individual’s risk of recidivism

may rely not only on actuarial tests, but also on factors such

as his participation in treatment, his ability to control his

impulses, and his commitment to controlling his behavior.                            Hall,

664 F.3d at 464.          Because these are precisely the factors the

district court considered in Arrington’s case, we find no clear

error in its conclusions.

            Likewise,      because         “[e]valuating       the       credibility     of

experts    and   the     value   of    their      opinions     is    a    function      best

committed to the district courts,” it was not clearly erroneous

for the district court to accept the opinion of the Government’s

expert witnesses that Arrington’s three offense-free years in

the community did not mitigate his likelihood of recidivism.

Id. (quoting Hendricks, 39 F.3d at 513).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented        in    the    materials

before    the    court    and    argument        would   not   aid       the    decisional

process.

                                                                                  AFFIRMED



                                             4